Exhibit 10.1

 

THE RMR GROUP INC.

 

Share Award Agreement

 

This Share Award Agreement (this “Agreement”) is made as of «DATE», 2016,
between «NAME» (the “Recipient”) and The RMR Group Inc. (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of The RMR
Group Inc. 2016 Omnibus Equity Plan, as it may be amended from time to time (the
“Plan”), the Company hereby grants to the Recipient, effective as of the date of
this Agreement, «NUMBER» of its Shares.  The term “Shares,” as used herein shall
also include any shares of the Company issued to the Recipient by virtue of his
or her ownership of the Shares, by share dividend, share split or combination,
recapitalization or otherwise.  Capitalized terms that are used but not defined
herein shall have the meaning set forth in the Plan.

 

2.                                      Vesting; Repurchase of Shares.

 

(a)                                 Subject to Sections 2(b) and 2(c) hereof,
the Shares shall vest one-fifth of the total number of Shares as of the date
hereof and as to a further one-fifth of such total number of Shares on each
anniversary of the date hereof for the next four calendar years.  Any Shares not
vested as of any date are herein referred to as “Unvested Shares.”

 

(b)                                 Subject to Section 2(c) hereof, at the
option of the Company, in the event the Recipient ceases to render significant
services, whether as an employee or otherwise, to (i) the Company, (ii) an
entity for which the Company or an Affiliate is the manager or shared services
provider (or an Affiliate of such entity) or (iii) an Affiliate of the Company,
all or any portion of the Unvested Shares shall be forfeited by the Recipient as
of the date the Recipient ceases to render all such services.  The Company may
exercise such option by delivering or mailing to the Recipient (or his or her
estate), at any time after the Recipient has ceased to render such services, a
written notice of exercise of such option.  Such notice shall specify the number
of Unvested Shares to be forfeited.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, immediately upon the occurrence of a Change in Control or the
death of the Recipient, all of the Unvested Shares shall vest and any forfeiture
or other rights of the Company described in Section 2(b) shall lapse in their
entirety.

 

3.                                      Legends.  Vested and Unvested Shares
granted under this Agreement may bear or contain, as applicable, such legends
and notations as may be required by the Plan or the Company’s certificate of
incorporation, any applicable supplement thereto or bylaws, each as in effect
from time to time, or as the Company may otherwise determine appropriate.

 

--------------------------------------------------------------------------------


 

Promptly following the request of the Recipient with respect to any Shares (or
any other Common Shares previously granted to the Recipient), the Company shall
take, at its sole cost and expense, all such actions as may be required to
permit the Recipient to sell such shares including, as applicable and without
limitation, providing to the Company’s transfer agent certificates of officers
of the Company, and opinions of counsel and/or filing an appropriate
registration statement, and taking all such other actions as may be required to
remove the legends set forth above with respect to transfer and vesting
restrictions from the certificates evidencing such shares and, if applicable,
from the share books and records of the Company.  The Company shall reimburse
the Recipient, promptly upon the receipt of a request for payment, for all
expenses (including legal expenses) reasonably incurred by the Recipient in
connection with the enforcement of the Recipient’s rights under this paragraph.

 

4.                                      Tax Withholding.  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon the request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested).

 

5.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon , the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:                                                   To the
Recipient’s address as set forth on the signature page hereof.

 

2

--------------------------------------------------------------------------------


 

To the Company:

The RMR Group Inc.

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, MA 02458

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                   Employment Agreement.  This Agreement
shall not be construed as an agreement by the Company or any Affiliate of the
Company to employ the Recipient, nor is the Company or any Affiliate of the
Company obligated to continue employing the Recipient by reason of this
Agreement or the grant of the Shares to the Recipient hereunder.

 

(g)                                  Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland,
without giving effect to the principles of conflicts of law of such state.

 

(h)                                 Binding Arbitration.  Any disputes regarding
this Agreement, the granting or vesting of any shares of the Company and/or any
related matters shall be settled by binding arbitration in accordance with any
Mutual Agreement to Resolve Disputes and Arbitrate Claims between the Recipient
and The RMR Group LLC.  In the absence of such an agreement, any such claims or
disputes shall be resolved through binding arbitration before one arbitrator
conducted under the rules of JAMS in Boston, Massachusetts.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

THE RMR GROUP INC.

 

 

 

 

 

 

By:

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

 

«NAME»

 

«ADDRESS»

 

«CITY», «ST» «ZIP»

 

4

--------------------------------------------------------------------------------